MEMORANDUM **
Fenty Ticonuwu, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based upon a material, internal testimonial inconsistency, as well as discrepancies between Ticonuwu’s testimony and his amended asylum application, that were not persuasively explained. See Li, 378 F.3d at 962. Accordingly, Ticonuwu has failed to establish eligibility for asylum. See id. at 964 (so long as one identified ground is supported by substantial evidence and goes to the heart of the claim, the court is bound to accept the agency’s adverse credibility finding)!
Because Ticonuwu failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the agency’s determination that Ticonuwu is not entitled to CAT relief because he failed to establish that it is more likely than not that he will be tortured if he returns to Indonesia. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.